Judgment reversed, on the law and on the facts, without costs or disbursements; the cause is remanded to the trial court, and a new trial directed limited solely to the issue of compensatory damage. Findings of Fact Nos. 287, 288, 289, 290, 291 and 304 are reversed. Opinion by McNally, J. Concur — Steuer, J. P., Rabin and Bastow, JJ.; Tilzer, J., dissents in an opinion. Order entered on May 24, 1967 unanimously affirmed, without costs or disbursements. The order of this court entered on May 21, 1968 [30 A D 2d 117] is vacated.